Name: 2012/280/EU: Council Decision of 15Ã May 2012 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banque de France
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  monetary economics;  Europe
 Date Published: 2012-05-26

 26.5.2012 EN Official Journal of the European Union L 137/5 COUNCIL DECISION of 15 May 2012 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banque de France (2012/280/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol (No 4) on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, and in particular to Article 27.1 thereof, Having regard to the Recommendation of the European Central Bank of 23 March 2012 to the Council of the European Union on the external auditors of the Banque de France (ECB/2012/5) (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks of the Eurosystem are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council of the European Union. (2) The mandate of the current external auditors of the Banque de France will end after the audit for the financial year 2011. It is therefore necessary to appoint external auditors as from the financial year 2012. (3) The Banque de France has selected Deloitte & AssociÃ ©s and KPMG SA as its external auditors and BEAS and KPMG Audit FS I SAS as deputy auditors for the financial years 2012 to 2017. (4) The Governing Council of the ECB recommended that Deloitte & AssociÃ ©s and KPMG SA should jointly be appointed as the external auditors of the Banque de France and that BEAS should be appointed as deputy auditors to Deloitte & AssociÃ ©s and KPMG Audit FS I SAS as deputy auditors to KPMG SA for the financial years 2012 to 2017. (5) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Council Decision 1999/70/EC (2) accordingly, HAS ADOPTED THIS DECISION: Article 1 Article 1(4) of Decision 1999/70/EC is hereby replaced by the following: 4. Deloitte & AssociÃ ©s and KPMG SA are hereby approved as the external auditors of the Banque de France for the financial years 2012 to 2017. BEAS is hereby approved as the deputy auditors to Deloitte & AssociÃ ©s and KPMG Audit FS I SAS as deputy auditors to KPMG SA for the financial years 2012 to 2017.. Article 2 This Decision shall take effect on the day of its notification. Article 3 This Decision is addressed to the European Central Bank. Done at Brussels, 15 May 2012. For the Council The President M. VESTAGER (1) OJ C 93, 30.3.2012, p. 1. (2) OJ L 22, 29.1.1999, p. 69.